 1                                     NOT FOR PUBLICATION
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9     Ysidro Juan Valdez,                               No. CV-18-02469-PHX-SRB(DMF)
10                           Petitioner,                 ORDER
11     v.
12     Charles L. Ryan, et al.
13                           Respondents.
14           Petitioner filed his Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254
15 on January 31, 2018 raising five grounds for relief: 1) that he is factual innocent; 2) that he
16 received ineffective assistance from trial counsel; 3) that the state court lost jurisdiction of
17 his matter before the plea agreement; 4) that his sentencing was illegal; and 5) that his rights
18 were violated by a Brady/Giglio disclosure violation. Respondents filed their Response to
19 Petitioner’s Petition for Writ of Habeas Corpus on January 31, 2019 and Petitioner filed his
20 reply on March 8, 2019. On July 22, 2019, the Magistrate Judge issued her Report and
21 Recommendation recommending that the petition be denied and dismissed with prejudice.
22       In her Report and Recommendation the Magistrate Judge advised the parties that
23 they had fourteen days from the date of service of a copy of the Report and Recommendation
24 within which to file specific written objections with the Court. The time to file such
25 objections has expired and no objections to the Report and Recommendation have been filed.
26         The Court finds itself in agreement with the Report and Recommendation of the
27    Magistrate Judge.
28    ...
 1            IT IS ORDERED adopting the Report and Recommendation of the Magistrate
 2   Judge as the order of this Court. (Doc. 20)
 3            IT IS FURTHER ORDERED denying the Petition for Writ of Habeas Corpus and
 4   dismissing it with prejudice.
 5            IT IS FURTHER ORDERED denying any Certificate of Appealability and leave
 6   to proceed in forma pauperis on appeal because dismissal of the Petition is justified by a
 7   plain procedural bar and reasonable jurists would not find the procedural ruling debatable
 8   and because Petitioner has not made a substantial showing of the denial of a constitutional
 9   right.
10            IT IS FURTHER ORDERED directing the Clerk to enter judgment accordingly.
11
12            Dated this 26th day of August, 2019.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                   -2-
